Exhibit 10.2



PCS Edventures!.Com, Inc.

 

CONVERTIBLE PROMISSORY NOTE

 

 

THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
CONCERNING THIS NOTE OR SUCH SECURITIES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS, OR THE DELIVERY OF AN OPINION OF COUNSEL ACCEPTABLE TO PCS
EDVENTURES!.COM, INC., THAT SUCH REGISTRATION IS NOT REQUIRED. IN THE EVENT OF
THE EXERCISE OF THE CONVERSION RIGHT HEREIN, ANY SECURITIES ISSUED WILL BE
RESTRICTED SECURITIES UNDER RULE 144.

 

 

DATED: SEPTEMBER 30, 2013 $25,000.00

 

 

FOR VALUE RECEIVED, PCS Edventures!.Com, Inc., an Idaho corporation (hereinafter
referred to as “Borrower”), hereby promises to pay to the order of MURALI
RANGANATHAN, or his successors or assigns, if any (hereinafter referred to as
“Lender”), the principal sum of TWENTY FIVE THOUSAND DOLLARS ($25,000.00),
together with interest on the unpaid principal amount of this Convertible
Promissory Note (“Note”) at the rate of eight percent (8%) per annum in the
manner and upon the terms and conditions set forth below. All computations of
interest shall be made on the basis of a 365-day year for actual days elapsed. 

 

This promissory note is being issued in substitution for the Promissory Note
issued on March 18 2013 in the amount of $25,000 which is being cancelled upon
signing and delivery of this note.

 

The principal and interest on the unpaid principal amount of this Note, or any
remaining portion thereof, shall be paid in full to the Lender 36 months from
the date of the Note on or before September 30, 2016. All payments hereunder
shall be made in lawful money of the United States of America. 

 

At the sole option of Lender, the outstanding balance of this Note may be
converted into shares of Rule 144 Restricted Common Stock of the Borrower at a
price per share of $0.04. In the event Lender elects to convert any outstanding
balance due under this Note into such shares, Lender shall give written notice
to the Borrower seven (7) days prior to the effective date of such

1

 

exercise. No fractional share of stock shall be issued upon conversion. In lieu
of any such fractional share, which would otherwise be issuable upon such
conversion, the Borrower shall pay to Lender a cash adjustment in respect
thereof, in an amount equal to the same fractional price attributable to such
share of the Company’s common stock at the rate of $ 0.04 per share. The stock
certificate representing shares of Rule 144 Restricted Common Stock of the
Borrower, in the event of such conversion, shall be issued and delivered to
Lender within fourteen (14) days of the effective date of such conversion.

 

Borrower hereby grants Lender security interests in the following assets of
Borrower (subject to any security interests therein in existence as of the date
of this Note) during any period in which any principal or interest under this
Note remains outstanding:

 

a.A security interest in those assets of Borrower designated as fixed assets on
the audited financial statements of Borrower for the fiscal year ended March 31,
2013, subject to the following occurrences after such date: (i) reductions in
fixed assets occurring in the ordinary course of Borrower’s business and (ii)
additions in fixed assets (but only where not subject to security interests
granted in favor of the seller, lessor or entity financing the acquisition of
additional fixed assets); and

 

b.A security interest (the “IP Security Interest”) in all intellectual property
owned by the Borrower, assigned to the Borrower or other intellectual property
to which the Borrower possesses any rights of ownership or assignment, whether
in written, electronic or other form, including intellectual property within and
without the United States of America, including but not limited to any patents,
copyrights, trade secrets or trade names (for example and including that certain
trademark #75845244 and any other trademarks or copyrights registered or subject
to applications filed with the USPTO in the name of or on behalf of the
Borrower, and any licenses or other rights to use such intellectual property
("collectively, “Intellectual Property”). The IP Security Interest granted under
this Note shall be, and be deemed to be, subordinated to any prior security
interests granted prior to the date of this Note by the Borrower in any or all
Intellectual Property under any note obligations in favor of any one or more
lenders to the Borrower.

 

In connection with the loan from Lender and the issuance of this Note by the
Borrower, the Lender represents and warrants to the matters listed on Attachment
A.



Interest shall be paid in arrears by cash within thirty (30) days of each
successive quarter end. (December, March, June or September)

 

The Company shall have the right of prepayment of the balance due or any
installment payment under this Agreement, as long as a 30 day notification is
communicated to the Lender. Payment shall be credited first to the accrued
interest then due and payable and the remainder to Principal.

 

The rights of the Lender hereunder may be assigned in whole or in part with
prior notice to Borrower and subject to the pre-condition that any assignment
comply with the federal and state securities law applicable to the such
assignment. The obligations of the Borrower hereunder may not be assigned by the
Borrower without consent or prior notice to the Lender.

2

 

Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire principal and interest then remaining unpaid under this Note
immediately due and payable and may, without notice, in addition to any other
remedies, proceed against the Borrower to collect the unpaid principal and any
interest due. Presentment for payment, notice of dishonor, protest and notice of
protest are waived by the Borrower, and any and all others who may at any time
become liable or obligated for the payment of all or any part of this Note, the
principal or interest due.

 

This Note may be altered or amended only by a written instrument executed by
Lender and Borrower.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Idaho. Any legal action to enforce any obligation of the parties to
this Note shall be brought only in the District Court of the Fourth Judicial
District of the State of Idaho, in and for the County of Ada.

 

In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
of any provision hereof, the prevailing party shall be entitled to all
reasonable attorney and paralegal fees, and costs incurred by the prevailing
party, in addition to any damages which may be allowed by law.

 

Upon payment of the unpaid principal balance of this Note, either through
payment in cash, or full or partial conversion, Lender shall surrender this Note
marked “Paid in Full.” 

 

  “BORROWER”         “PCS EDVENTURES!.COM, INC.”               By       Robert
O. Grover     Chief Executive Officer               “LENDER”         “MURALI
RANGANATHAN”               By       Murali Ranganathan

 



3

